Case: 16-10370      Document: 00513912731         Page: 1    Date Filed: 03/15/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fif h Circuit

                                      No. 16-10370                            FILED
                                                                        March 15, 2017
                                                                         Lyle W. Cayce
UNITED STATES OF AMERICA,                                                     Clerk

              Plaintiff - Appellee

v.

JOE COLEMAN,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:15-CR-69-1


Before STEWART, Chief Judge, and JONES and OWEN, Circuit Judges.
PER CURIAM:*
       Joe Coleman entered into a plea agreement for failure to register as a
sex offender, in violation of 18 U.S.C. § 2250(a). At sentencing, the district
court found that Coleman’s 2000 conviction for criminal sexual conduct in the
second degree under Minnesota Statue section 609.343, subd. (1)(a), qualified
him as a Tier III sexual offender. See U.S.S.G. § 2A3.5(a). Coleman appeals
on the grounds that the Minnesota Statute criminalizes a broader range of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10370     Document: 00513912731      Page: 2   Date Filed: 03/15/2017



                                   No. 16-10370
conduct than the federal offense of abusive sexual contact and that the
categorical approach applies to determine a defendant’s tier under Guideline
§ 2A3.5. Because Coleman was released from prison on January 29, 2017, we
first consider whether his appeal is moot.         Finding that this court has
jurisdiction, we AFFIRM Coleman’s sentence.
               I. FACTUAL AND PROCEDURAL HISTORY
      On September 23, 2015, Coleman pleaded guilty to failure to register as
a sex offender, as required under the Sex Offender Registration and
Notification Act (“SORNA”). 18 U.S.C. § 2250(a). He did not waive his right
to appeal in the plea agreement.
      Coleman had to register pursuant to the SORNA because of his 2000
conviction for criminal sexual conduct in the second degree. See Minn. Stat.
§ 609.343, subd. (1)(a). That conviction stemmed from an incident in Anoka
County, Minnesota. While staying with a family, Coleman entered a ten-year-
old girl’s room, “laid in her bed, and [] began rubbing her legs, back, and
buttocks.”   The girl reported Coleman’s actions to her mother, and he
subsequently pleaded guilty.
      The Presentence Report (“PSR”) in the instant case initially determined
that Coleman was a Tier I sex offender, with a base offense level of twelve. See
42 U.S.C. § 16911(1)–(4); U.S.S.G. § 2A3.5(a). With a two-level reduction for
acceptance of responsibility, see U.S.S.G. § 3E1.1(a), his total offense level was
ten. His criminal history category of II resulted in a guidelines range of eight
to fourteen months’ imprisonment.
      The Government objected to the PSR’s determination that Coleman was
a Tier I offender, arguing instead that Coleman qualified as a Tier III offender.
The probation officer agreed and modified the PSR. As a Tier III offender,
Coleman’s base offense level was sixteen, though he received an additional one
point reduction for acceptance of responsibility.      Id. §§ 2A3.5(a), 3E1.1(b).
                                        2
    Case: 16-10370    Document: 00513912731     Page: 3   Date Filed: 03/15/2017



                                No. 16-10370
Under the modified PSR, Coleman’s new guidelines range was fifteen to
twenty-one months’ imprisonment.
      In response, Coleman urged that under the categorical approach, the
elements of his Minnesota conviction were broader than the elements of the
federal crime of abusive sexual contact.       Therefore, his prior Minnesota
conviction did not make him a Tier III offender.
      The PSR answered Coleman’s objections, stating that the two statutes
were nearly identical.   It also looked to the events underlying Coleman’s
Minnesota conviction and determined that his actions qualified him as a Tier
III offender. The district court adopted as its findings the amended PSR,
including its analysis of the Sentencing Guidelines.      Coleman received a
sentence of twenty-one months’ imprisonment, which was to run consecutive
to any sentence received in a pending Minnesota case. The district court also
imposed a five-year term of supervised release. Coleman timely appealed.
      While his appeal was pending before this court, Coleman’s term in
federal custody expired on January 29, 2017.
                              II. DISCUSSION
      1. Mootness
      The Bureau of Prisons released Coleman from custody on January 29,
2017, subject to a five-year supervised release term. Because of his release
from prison, we must first determine whether his appeal is moot. We conclude
that it is not.
      Mootness is a jurisdictional question that the court has a duty to raise
sua sponte. United States v. Villanueva–Diaz, 634 F.3d 844, 848 (5th Cir. 2011)
(citing United States v. Lares–Meraz, 452 F.3d 352, 354–55 (5th Cir. 2006) (per
curiam)). We review questions of jurisdiction de novo.       Id. Both parties
responded to our request for supplemental briefing on this issue.


                                      3
    Case: 16-10370    Document: 00513912731     Page: 4   Date Filed: 03/15/2017



                                 No. 16-10370
      Ordinarily, a defendant’s “subjection to the terms of supervised release
satisfy an ongoing consequence that is a sufficient legal interest to support
[jurisdiction].” Lares–Meraz, 452 F.3d at 355. However, that general rule
applies to non-mandatory terms of supervised release because the district
court maintains discretion to terminate or modify the supervised release. See
18 U.S.C. § 3583(e); Johnson v. Pettiford, 442 F.3d 917, 918 (5th Cir. 2006) (per
curiam). Coleman’s conviction, in contrast, requires a mandatory five-year
term of supervised release.    18 U.S.C. § 3583(k).    We note a circuit split
concerning whether a mandatory supervised release term may be modified or
terminated under section 3583(e). Compare United States v. Spinelle, 41 F.3d
1056, 1057 (6th Cir. 1994) (holding that a mandatory supervision term does
not prohibit a court from later modifying release under section 3583(e)) with
United States v. Lafayette, 585 F.3d 435, 440 (D.C. Cir. 2009) (holding that a
mandatory term cannot be shortened).
      If Coleman’s mandatory term cannot be modified, then that could render
his appeal moot. We need not wade into this circuit split, however, because
Coleman’s classification as a Tier III sex offender carries with it collateral
consequences that keep alive his case or controversy. See Villanueva–Diaz 634
F.3d at 848–49 (citing Sibron v. New York, 392 U.S. 40, 55 (1968)).          For
instance, a Tier I offender must keep his registration current for fifteen years,
while a Tier III offender must do so for life. Compare 42 U.S.C. § 16915(a)(1)
with id § 16915(a)(3). Additionally, Tier III offenders must appear for in-
person verification more frequently than Tier I offenders. Id. § 16916.
      Therefore, we hold that Coleman’s appeal of his sentence is not moot.
      2. Whether Minnesota’s Statute is Comparable to the Federal
         Statute
      We next address whether Minnesota Statute section 609.343, subd.
(1)(a), is “comparable to or more severe than” the federal offense of abusive
                                       4
    Case: 16-10370     Document: 00513912731     Page: 5    Date Filed: 03/15/2017



                                  No. 16-10370
sexual contact. See 42 U.S.C. § 16911(4)(A). If the Minnesota statute is
comparable to the federal crime of abusive sexual contact, our analysis need
not go any further because Coleman would qualify as a Tier III offender under
either the categorical or circumstance-specific approach.
      “For properly preserved claims, this court reviews the district court’s
interpretation and application of the Sentencing Guidelines de novo.” United
States v. Cedillo–Narvaez, 761 F.3d 397, 401 (5th Cir. 2014).
      SORNA, enacted in 2006, instituted a nationwide sex offender registry
“to protect the public from sex offenders and offenders against children.” 42
U.S.C. § 16901. When passing SORNA, “Congress cast a wide net to ensnare
as many offenses against children as possible.” United States v. Gonzalez–
Medina, 757 F.3d 425, 431 (5th Cir. 2014) (quoting United States v. Dodge, 597
F.3d 1347, 1355 (11th Cir. 2010) (en banc)). The purpose of SORNA was
generally “to strengthen and increase the effectiveness of sex offender
registration and notification for the protection of the public, and to eliminate
potential gaps and loopholes under the pre-existing standards by means of
which sex offenders could attempt to evade registration requirements or the
consequences of registration violations.” National Guidelines for Sex Offender
Registration and Notification, 73 Fed. Reg. 38,030, 38030 (July 2, 2008).
SORNA requires that a sex offender “register, and keep the registration
current, in each jurisdiction where the offender resides, where the offender is
an employee, and where the offender is a student.” 42 U.S.C. § 16913(a). The
base offense level an offender receives if convicted for failing to comply depends
on his sex offender tier, which is based on the severity of his sex offense. See
id. § 16911(2)–(4); U.S.S.G. § 2A3.5(a) & cmt. 1.
      Although we are limiting our analysis to a comparison of the elements of
the two crimes, it is not necessary that the two crimes be identical. See 42.
U.S.C. § 16911(4).   The plain language of SORNA requires only that the
                                        5
    Case: 16-10370     Document: 00513912731      Page: 6    Date Filed: 03/15/2017



                                  No. 16-10370
offenses be “comparable.” Id. Courts have stated that, given SORNA’s broad
purpose, a comparable statute can be “slightly broader” than the federal crime.
United States v. Forster, 549 F. App’x 757, 769 (10th Cir. 2013); see also United
States v. Morales, 801 F.3d 1, 7–8 (1st Cir. 2015) (stating that the “comparable
to” language may provide the court with “some flexibility when examining []
offenses”).
      The district court concluded that Coleman’s Minnesota conviction
constituted a Tier III offense because it was “comparable to or more severe
than . . . abusive sexual contact (as described in section 2244 of title 18) against
a minor who has not attained the age of 13 years.” 42 U.S.C. § 16911(4)(A).
Abusive sexual contact is knowing sexual contact, when certain other
circumstances are present. 18 U.S.C. § 2244. In turn, the federal statute
defines “sexual contact” as “the intentional touching, either directly or through
the clothing, of the genitalia, anus, groin, breast, inner thigh, or buttocks of
any person with an intent to abuse, humiliate, harass, degrade, or arouse or
gratify the sexual desire of any person.” Id. § 2246(3).
      Sexual conduct in the second degree under Minnesota law involves
“sexual contact with another person” when “the complainant is under 13 years
of age and the actor is more than 36 months older than the complainant.”
Minn. Stat. § 609.343, subd. (1)(a). Minnesota defines sexual contact as, inter
alia, “the intentional touching by the actor of the complainant’s intimate
parts,” when such an action is done “with sexual or aggressive intent.” Minn.
Stat. § 609.341, subd. (11)(a). Coleman’s argument that the Minnesota statue
is broader is limited to the intent element.
      On their faces, the elements of the two statutes are nearly identical. Yet,
Coleman insists that “sexual or aggressive intent” is materially broader than
the “intent to abuse . . . or gratify the sexual desire of any person.” Compare
18 U.S.C. § 2246(3) with Minn. Stat. § 609.341. He cites to two Minnesota
                                         6
    Case: 16-10370     Document: 00513912731      Page: 7   Date Filed: 03/15/2017



                                  No. 16-10370
appellate court cases where the defendants acted only with aggressive, but not
sexual intent. In State v. Ahmed, 782 N.W.2d 253, 257 (Minn. App. 2010), the
court sustained a conviction under the statute when an individual had burned
a three year old “on multiple parts of his body, including his face, back,
shoulder, abdomen, and penis.” The court looked to the plain text of the statute
and concluded that the severe “abuse” that Ahmed committed satisfied the
intent prong under the statute because he acted aggressively. Id. at 256, 262.
In another case, the defendant pleaded guilty under the Minnesota statute for
severely beating his three-year-old stepson with a belt, which resulted in
lacerations to his penis and scrotum. State v. Chandler, 2013 WL 5612549, at
*1 (Minn. App. Oct. 15, 2013). The Chandler court also held that “[b]ecause
‘sexual’ and ‘aggressive’ are stated as alternatives, either is sufficient.” Id. at
*2 (quoting State v. Austin, 788 N.W.2d 788, 792 (Minn. App. 2010)). In
comparison, the Government cannot point to any case in which an individual
was punished under the federal statute for non-sexual conduct.
      Still, after examining both statutes, we are convinced that they are, at a
minimum, comparable.        The intent to “abuse” in 18 U.S.C. § 2246(3) is
analogous to the aggressive intent required by the Minnesota statute. Both
courts that applied Minnesota Statute section 609.343 to non-sexual activity
characterized the behavior as “abuse,” and each involved horrific injuries to
children’s sexual organs. See Ahmed, 782 N.W.2d at 256; Chandler, 2013 WL
5612549 at *2. In the cases cited by Coleman, the courts found that the
individuals had the specific intent to touch the children’s genitals and cause
harm to the child through that touching. See Ahmed 782 N.W.2d at 262;
Chandler, 2013 WL 5612549 at *3. Abuse is “physical or mental maltreatment,
often resulting in mental emotional, sexual, or physical injury.” Abuse, Black’s
Law Dictionary (10th ed. 2014). Although the Government has not pursued an
individual for purely aggressive conduct under 18 U.S.C. § 2244, that is not
                                        7
    Case: 16-10370     Document: 00513912731        Page: 8   Date Filed: 03/15/2017



                                  No. 16-10370
dispositive to our analysis. See Forster, 549 F. App’x at 769 (stating that a
comparable statute may be “slightly broader” than the federal statute).
      Accordingly, even if the Minnesota statute has been applied to a slightly
broader range of conduct than the federal statute, we conclude that the
elements of the Minnesota statute are “comparable or more severe than” the
federal crime of criminal sexual abuse. See 42 U.S.C. § 16911(4)(A). The
similarity between the elements in both statutes convinces us that the district
court did not err when it concluded that the Minnesota statute fit 42 U.S.C.
§ 16911(4)(A)’s definition of a Tier III offense.
                              III. CONCLUSION
      Having determined that the district court properly classified Coleman as
a Tier III offender, we AFFIRM his sentence.




                                         8